                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


ZACH HILLESHEIM,

                      Plaintiff,                               8:17CV239

          vs.
                                                         AMENDED JUDGMENT
O. J.'S CAFE, INC.,

                      Defendant.


      In accordance with the accompanying Amended Findings of Fact and Conclusions

of Law,

      IT IS ORDERED:

      Plaintiff Zach Hillesheim’s claims against O.J.’s Cafe, Inc. are dismissed, without

      prejudice.



      Dated this 18th day of June 2019.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
